Citation Nr: 1438439	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  11-31 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right inguinal hernia.

2.  Entitlement to service connection for a left inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel
INTRODUCTION

The Veteran served on active duty from March 1953 to March 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas and Cleveland, Ohio.  Jurisdiction over the claims now resides with the RO in Waco.

The Veteran testified before the undersigned at a July 2014 Travel Board hearing.  The hearing transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed decision issued in July 2003, the RO denied the Veteran's claim for service connection for a right inguinal hernia.

2.  The evidence associated with the claims file subsequent to the July 2003 denial includes evidence that relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for a right inguinal hernia.

3.  In an unappealed decision issued in March 2007, the RO denied the Veteran's claim for service connection for a left inguinal hernia.

4.  The evidence associated with the claims file subsequent to the March 2007 denial includes evidence that relates to an unestablished fact necessary to substantiate the clam, is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for a left inguinal hernia.

5.  A right inguinal hernia was incurred as a result of an injury during active military duty.

6.  A left inguinal hernia was incurred as a result of an injury during active military duty.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for a right inguinal hernia.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2013).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for a left inguinal hernia.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2013).

3.  A right inguinal hernia was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

4.  A left inguinal hernia was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VCAA notice in a new and material evidence claim (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  See 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claims for service connection for a right inguinal hernia and service connection for a left inguinal hernia.

Claim to Reopen

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3. 156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

The United States Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]" Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.  


Analysis

In a July 2003 rating decision, the RO denied service connection for a right inguinal hernia, based on a finding that there was no evidence of a hernia repair or correction in service, and post-service treatment records dated from 2001 to 2003 did not contain evidence of a recurring hernia.  Therefore, the RO found that the condition neither occurred in nor was caused by service.  In a March 2007 rating decision, the RO denied service connection for a left inguinal hernia, based on a finding that there was no evidence of a diagnosis of or treatment for a left inguinal hernia in service or that it was caused by some event or experience in service.  Therefore, the RO found that the condition neither occurred in nor was caused by service.  The Veteran did not file an appeal for either denial, and the decisions therefore, became final.  The Veteran's current petition to reopen his claims for entitlement to service connection for a right and left inguinal hernia was received in January 2011.

The evidence of record at the time of the July 2003 denial included service treatment records, which consist entirely of the Veteran's March 1955 discharge examination, and his February 1961 re-enlistment examination.  Both examination reports are negative for any evidence of a left or right hernia or hernia repair in service.  The evidence also included outpatient treatment records from the Central Texas Health Care System/VA Medical Center (VAMC) Temple, Waco, Outpatient Clinic Austin, dated from April 2001 to March 2003, and from March 2001 to December 2006.  These records noted the Veteran's reported history of hernia surgery on both sides.

The pertinent evidence added to the record since the July 2003 and March 2007 denials includes private treatment records from the Hillcrest Baptist Medical Center, showing that the Veteran was diagnosed with bilateral inguinal hernias in May 2008, and a left inguinal hernia in December 2008.  August 2012 private treatment records from M.T., M.D. indicate that the Veteran complained of a left inguinal hernia, and reported that he underwent a bilateral inguinal hernia repair 50 years before.  The pertinent evidence also includes statements from two former military comrades of the Veteran, who both reported that they recall the Veteran having an operation in April 1953, and being sent home on leave afterwards to recover.  

In addition, the pertinent evidence includes statements made by the Veteran during his July 2014 Travel Board hearing, which are supportive of his contention that he has current left and right inguinal hernias, that developed during his active military duty.  In this regard, the Veteran testified that during basic training exercises, he fell into a hole carrying a log, and when he bent down to pick the log back up, he felt pain severe enough that he screamed.  He went to sick call about four days later, and was told that he had a hernia, and that he would need to have surgery to have it repaired.  The Veteran testified that they operated on both sides, and he was subsequently sent home to Waco for six weeks to recover.  He was discharged in March 1955, and about eight or nine months later, while working for the Labray Mining Company, he started experiencing discomfort again and was checked by private physician.  He continued to be checked every six months after that by his private physician, whom he saw for six to seven years.  The Veteran has reported that the private physician who treated him in the years following service has been deceased for over thirty years, and consequently, the records of his treatment are no longer available.  The Veteran also testified that he had problems related to his in-service hernias continuously since his surgery in service, but they haven't been severe enough to potentially require surgery again until recently.  

The newly submitted statements from the Veteran's former military comrades, and the Veteran's statements, holding that he underwent surgery in service in April 1953 for a bilateral hernia repair after a falling injury during basic training exercises, the Veteran's reports that he has had continuous problems related to the surgery since that time, and the private treatment records showing treatment for bilateral inguinal hernias and the Veteran's report of hernia surgery 50 years prior, is not cumulative or redundant of the evidence previously of record; it is also related to an unestablished fact necessary to substantiate the claim, i.e., that the Veteran has current bilateral inguinal hernias related to an injury incurred in service.  Moreover, this evidence is sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claim.  

Accordingly, new and material evidence has been received and the claims of entitlement to service connection for a left inguinal hernia and a right inguinal hernia, are reopened.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.  

Analysis

As noted above, the Veteran contends that he was diagnosed with and treated for bilateral hernias while in-service, following a falling injury during basic training exercises.  He contends further that he continued to have problems related to the hernias following the surgery, and that he initially sought treatment from a private physician for the hernias within eight or nine months following his discharge.  As the physician has been deceased for over thirty years, the records of his treatment of the Veteran are no longer available.  

The Veteran's complete service treatment records are not available for review.  As noted above, the only documents available are his March 1955 discharge examination, and his February 1961 re-enlistment examination.  

The RO requested the Veteran's service treatment records, but the National Personnel Records Center (NPRC) indicated that these records were missing and presumed destroyed by fire in 1973.  Destruction of service department records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

Where service department records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In this case, the Board has used the Veteran's DD-214 to help verify his reports of an in-service injury.  In this regard, the Veteran reported during his July 2014 Board hearing that he initially had an military occupational specialty (MOS) of paratrooper, and after his surgery, he was reassigned, as noted on his DD-214, as a light weapons infantryman.  Both of these positions would have required the Veteran to carry heavy equipment and ammunition.  Thus, the Board finds that the conditions of his service are consistent with his reports of injuring himself during basic training exercises that required carrying heavy loads on the shoulders (simulated by heavy logs).  38 U.S.C.A. § 5104(a).  The Board also notes, that as discussed above, two former military comrades of the Veteran submitted statements, and reported that the they recall the Veteran undergoing surgery in April 1953 and being sent home for six weeks to recover.  These reports are consistent with the reports the Veteran has made consistently throughout the appeal period, including during his July 2014 Board hearing.  As such, the Board finds that the Veteran's reports regarding his in-service injury and subsequent hernia repair surgery are credible.  Therefore, the evidence supports a finding that the Veteran injured himself during training exercises in service.

The post-service medical evidence of record shows that the Veteran has reported during VA outpatient treatment a history of bilateral hernia surgery.  Furthermore, the Veteran was diagnosed during private treatment in 2008 with bilateral inguinal hernias, and in 2012, with a left inguinal hernia.  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  But lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, when a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, the Veteran is clearly competent to attest to his symptoms regarding sudden pain in the side, as well as abdomen, flank and groin pain.  Such symptoms are "observable" symptoms.  See Layno, supra.  Therefore, the Board finds that the Veteran's assertions regarding his in-service and post-service symptoms are of probative value.  

The Board also notes that the Veteran has reported in statements and during his July 2014 Board hearing that he has had problems related to bilateral hernias since his initial injury and surgery in service.  Furthermore, as noted above, veterans who served on active duty with him have reported that they recall him having surgery in April 1953 that it took six weeks to recover from it.  These statements provide competent evidence of an injury during active duty resulting in bilateral hernias, and a continuity of symptoms since.  They provide a sufficient basis for establishing service connection.  Davidson, Jandreau, Barr.  The Veteran is competent to report the specifics of his injury, and his report is supported by the findings that he has current diagnoses of bilateral inguinal hernias.

There is evidence against the claim, inasmuch as the contemporaneous record does not document bilateral inguinal hernias for many years after service.  The evidence is, however, in at least equipoise.   Resolving reasonable doubt in the appellant's favor, the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

New and material evidence has been presented, and the claim for service connection for a right inguinal hernia is reopened.

Service connection for a right inguinal hernia is granted.

New and material evidence has been presented, and the claim for service connection for a left inguinal hernia is reopened.

Service connection for a left inguinal hernia is granted.


____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


